Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2	Applicant’s amendment filed 04/22/2021 changing independent claims 46, 50, and 52 overcome the claim rejected under 35 U.S.C. 103(a).  The 35 U.S.C. 103(a) rejections has been withdrawn and application is in condition for allowance.

Claim Status
Claims 1-58 are pending.
Claims 45, 49, 51 and 53-57 are cancelled.
Claims 1-44, 46-48, 50, 52, and 58 are allowed.

Allowable Subject Matter

3.	Claims 1-44, 46-48, 50, 52, and 58 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a magnetic positioning system for an environment that includes conducting material, the magnetic positioning system comprising: “a first processor configured to generate a 3-dimensional model of magnetic fields transmitted by the at least one VLF transmitter, the first processor configured to: perform a finite difference time domain (FDTD) simulation of electrical properties of the environment and the at least one VLF transmitter to generate a database of magnetic fields for each cell in the 3-dimensional model;
a second processor configured to determine a location of the VLF receiver, the second processor configured to: compare measured magnetic field strengths to the field strengths in the database; determine which cell in the FDTD simulation has a least misfit to the measured data; and” in combination with all the other elements of claim 1.  
Claims 2-26 are also allowed as they further limit claim 1.
Regarding claim 27 the prior art or record taken alone or in combination fail to teach or suggest a method for determining the conductivity of elements of a man-made structure environment, the method comprising; “performing an FDTD simulation to create a model of the magnetic fields within the structure, the model including simulated field strengths; and
optimizing the conductivity values to minimize a misfit between simulated field strengths and the observed field strengths.” in combination with all the other elements of claim 27.  
Claims 28-30 are also allowed as they further limit claim 27.

Regarding claim 31 the prior art or record taken alone or in combination fail to teach or suggest a method for determining a position within an environment including measuring the total field strength from at least three of said at least one VLF magnetic transmitter;
comparing the measured field strengths with values stored in the FDTD simulation model signals modulating the data;
determining a VLF receiver position to be the cell within the model which has a minimum misfit with the measured data; and.” in combination with all the other elements of claim 31.  
Claims 32-44 are also allowed as they further limit claim 31.

Regarding claim 46 the prior art or record taken alone or in combination fail to teach or suggest a magnetic positioning system, the magnetic positioning system comprising: “detect a magnetic field transmitted from a VLF magnetic field transmitter; and
estimate a total magnetic field strength from the VLF magnetic field transmitter; and
a processor communicatively coupled to the VLF receiver, the processor configured to: generate a 3-dimensional model of the magnetic field transmitted by the VLF transmitter.” in combination with all the other elements of claim 46.  
Claims 47-48 are also allowed as they further limit claim 46.

Regarding claim 50 the prior art or record taken alone or in combination fail to teach or suggest a method of generating a three-dimensional (3-D) model of an environment including conductive material, the method comprising: “detecting, at a VLF receiver, magnetic fields transmitted from at least one VLF magnetic field transmitter;
estimating, at the VLF receiver, a total magnetic field strength from the at least one VLF magnetic field transmitter; and generating, at the processor communicatively coupled to the VLF receiver, a 3-D model of magnetic fields transmitted by the at least one VLF transmitter;” in combination with all the other elements of claim 50.  

Regarding claim 52 the prior art or record taken alone or in combination fail to teach or suggest a method of determining a location of an object in an environment including conductive material, the method comprising: “receiving, at a VLF receiver coupled to the object, a three-dimensional model of the environment; and
determining, at a processor coupled to the VLF receiver, a location of the VLF receiver based on the 3-D model; wherein the determining of the location of the VLF receiver comprises: comparing, at the processor, measured magnetic field strengths to the field strengths in the database;” in combination with all the other elements of claim 52.  

Regarding claim 58 the prior art or record taken alone or in combination fail to teach or suggest a non-transitory computer-readable storage medium comprising computer-executable instructions for causing a processor to: “create a physical model of the environment based on a uniform cell size with a conductance value assigned to each cell to model the electrical properties of the structure;
set up a VLF transmitter in the environment, and obtaining a number, N, of measurements of the received field strength from the transmitter at known locations, the measurements including observed field strengths;
assign a number, M, of initial conductivity values to the major features of the structure, wherein M<N;
perform an FDTD simulation to create a model of the magnetic fields within the structure, the model including simulated field strengths; and.” in combination with all the other elements of claim 58.  
5	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        

/LEE E RODAK/Primary Examiner, Art Unit 2868